DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment filed 9/23/2021.
 	Claims 1, 2, 8-11, 14, 15, 19, 20, 24, 25, 27-29, 31-33, 37, 38, 40, 41 and 44-47 are pending. Claims 32 and 33 are withdrawn without traverse (MPEP § 818.03(a)).
The instant application is a 371 filing of PCT/IL2014/050889 filed 10/7/14 which claims priority to provisional application 61/887,457 filed 10/7/13. 
It is noted that the priority documents do not teach a number of limitations. Specifically, it does not teach the limitations of claim 8, 24, 25, 28 and 31. These claims therefore have the filing date of 10/7/14. 

Response to Amendment
Applicants’ amendments are sufficient to overcome the objections and rejections under 35 USC 112, second paragraph as well as art. 

Claim Objections
Claim 27 is objected to because of the following informalities: to be more exact the claim should recite –wherein said nucleic acid comprises--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-11, 14, 15, 19, 20, 24, 25, 27-29, 31, 37, 38, 40, 41 and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 2, 8-11, 14, 15, 19, 20, 24, 25, 27-29, 31, 37, 38, 40, 41 and 44-47 are unclear in the recitation of “ii) a flow-through channel having at least one inlet port and at least one outlet port, said flow-through channel being connected to each of said at least one reaction units via said reaction unit’s microchannel at one point only”.  The claims recite that the reaction unit has “at least one microchannel”. Hence, there is insufficient antecedent basis for “said reaction unit’s microchannel”. Secondly, it also becomes unclear if this means that there is only one microchannel (by amendment) and it must have the hydrodynamic resistance recited. This is confusing as the specification recites alternatively, 
[0134] According to a particular embodiment, the hydrodynamic resistance of the microchannel is at least 5 or 6 orders of magnitude higher than in the flow-through channel. This reduces the flow in the microchannel by 5 or 6 orders of magnitude compared with the flow in the flow chamber. Furthermore, in the case where the microchannel is connected to the flow channel in one point only, there is no pressure gradient along the micro-channel and therefore there is no flow. 

But, then that the capillary must have the measured resistance.  So, the claims have created confusion and lack of clarity. 

    PNG
    media_image1.png
    334
    646
    media_image1.png
    Greyscale


This is a new rejection necessitated by applicants’ amendment. 

Claim 20 recites the limitation "said reaction unit" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one” reaction unit. And this claim does not indicate to which is referenced. This rejection is maintained in part to the rejection set forth in the office action 6/24/2021. 
Claims 44 and 45 recite “said at least a portion of said reaction unit” in claim 1 and 9. However, the previous claims recite “at least a portion of said test chamber reaction unit”. Claim 46 recites “said test chamber” in claim 1. However, claim 1 recites “a surface e of at least a portion of said test chamber reaction unit”. There is insufficient antecedent basis for this limitation in the claim. This is a new rejection necessitated by applicants’ amendment. 

Conclusion
The claims appear free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633